Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 01/05/2021. 
	In the 10/07/2020 Non-Final office action, claims 1-10 were pending.  
	In Applicant’s 01/05/2021 Remarks and Amendments, claims 1-10 were pending and claims 2 and 4 were cancelled. 
	Claims 1, 3 and 5-10 remain pending. 

Examiner's Comment
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner’s Amendment set forth below.

EXAMINER’S AMENDMENT
		An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue of fee. 
	Authorization for this amendment was given in a telephone interview with Justin I. King on February 17, 2021. 


Please amend claim 8 as follows:


Remarks and Amendments
Claims 1-10 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicant’s arguments/remarks on 01/05/2021 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 1, 3 and 5-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655